 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   COREY WILLIAMS,                                     Case No. 1:18-cv-00102-LJO-SAB (PC)

12                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
13           v.
                                                         (ECF No. 32)
14   BRANDON PRICE, et al.,

15                  Defendants.

16

17        Plaintiff Corey Williams, a civil detainee, is appearing pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. On September 28, 2018, Plaintiff filed a second

19   amended complaint which was referred to a United States magistrate judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21        On September 28, 2018, the magistrate judge filed a findings and recommendations. The

22   findings and recommendations recommended dismissing certain claims without leave to amend.

23   The findings and recommendations was served on Plaintiff and contained notice that any

24   objections to the findings and recommendations were to be filed within thirty (30) days from the

25   date of service. The period for filing objections has passed and no objections have been filed.

26        In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

28   and recommendations to be supported by the record and by proper analysis.


                                                     1
 1              Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The findings and recommendations, filed September 28, 2018, is ADOPTED IN

 3              FULL;

 4        2.    This action shall proceed against Defendants Ahlin and Price in their official

 5              capacity for substantive due process violations of the Fourteenth Amendment based

 6              on the allegations that the amendment to section 4350 of Title 9 of the California

 7              Code of Regulations is punitive in nature and the regulation is overly broad as it

 8              prohibits devices not capable of connecting to the internet or having memory

 9              storage capability; and on the procedural due process claim against Defendant Price

10              for implementing a policy more restrictive than section 4350;

11        3.    All other claims are dismissed without leave to amend for failure to state a claim;

12        4.    The individual capacity claims against Defendants Ahlin and Price are dismissed

13              without leave to amend; and

14        5.    This action is referred back to the magistrate judge for initiation of service of

15              process.

16

17
     IT IS SO ORDERED.
18

19     Dated:   November 8, 2018                       /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25

26
27

28


                                                 2
